DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 24 October 2019.
Claims 1-14 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15840492, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

Regarding Claim 1:
The limitations of claim 1 introduce new matter not adequately supported by the prior filed application. Specifically, the Applicant has introduced, “a flow constricting slot extending circumferentially between the first and second lateral edges of the body, the flow constricting slot fluidly connecting the downstream plenum to the upstream plenum.”
Regarding Claim 2-8:
Claims 2-8 introduce new matter at least by virtue of dependence on claim 1.
Regarding Claim 9:
The limitations of claim 9 introduce new matter not adequately supported by the prior filed application. Specifically, the Applicant has introduced, “the intermediate portion have a thickness less than that of the front and rear portions to provide for the formation of a transversally extending flow constriction in an intermediate region of the turbine shroud segment,.”
Regarding Claim 10-14:
Claims 10-14 introduce new matter at least by virtue of dependence on claim 9.
 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the Examiner. 


 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office.
 Claim Objections
Claim 9 is objected to because of the following informalities:  The claim language "a body of the turbine shroud segment about the casting core; and removing the casting core from .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1:
The claim language "upstream plenum and a downstream plenum" renders the claim indefinite. It is not clear if the terms "upstream" and "downstream" are referring to the "upstream and downstream" of the shroud cooling circuit or the turbine engine. The Examiner notes that “[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable ... as 
Regarding claims 2-5:
Claims 2-5 are rejected by virtue of dependence on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camus (US 7517189 B2), hereafter referred to as Camus.
 Regarding Claim 1, Camus discloses the following: 
 A turbine shroud segment (16) for a gas turbine engine (FIG. 1) having an annular gas path extending about an engine axis (Col. 2, line 50), the turbine shroud segment (16) comprising: 

an upstream plenum (32) and a downstream plenum (34) defined in the body (body of 16); 
at least one inlet (36) in flow communication with the upstream plenum (32); 
a plurality of outlets (40a,b) in flow communication with the downstream plenum (34); and 
a flow constricting slot (38) extending circumferentially between the first and second lateral edges (16c,d) of the body (body of 16), the flow constricting slot (38) fluidly connecting the downstream plenum (34) to the upstream plenum (32).
Camus does not explicitly disclose the following:
a plurality of inlets in flow communication with the upstream plenum;
However the Examiner notes the following:
MOTIVATION STATEMENT
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a plurality of inlets (i.e. duplicate the "at least one inlet"), since Camus teaches at least one inlet, and terminology "at least one" comprises an open range that ranges from one to infinity, with the expected and predictable result of providing a desired amount of airflow. In further support of this conclusion it is noted that the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (see MPEP 2144.04)
 Regarding Claim 5, Camus discloses the following: 
 The turbine shroud segment (16) defined in claim 1, 
wherein the flow constricting slot (38) has a radial height which is less than that of the upstream and downstream plenums (32, 34). (as can be seen in FIG. 2)

Claims 9-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camus (US 7517189 B2), hereafter referred to as Camus, in view of Durocher et al (US 20160305262 A1), hereafter referred to as Durocher.
 Regarding Claim 9, Camus discloses the following: 
 a shroud (16) with an intermediate portion (portion comprising slot holes 38) that has a thickness less than that of the front (34) and rear portions (32) of a cooling circuit to provide for the formation of a transversally extending flow constriction (plurality of 38 are disposed across the cooling circuit flowpath) in an intermediate region (portion comprising slot holes 38, as best seen in FIG. 2-3) of the turbine shroud segment (16),
Camus does not explicitly disclose the following:
A method of manufacturing a turbine shroud segment comprising: 
the cooling circuit flowpath disclosed by Camus is made from a casting core;
the casting core being shaped to form the flowpath as described by Camus including: a body including a front portion connected to a rear portion by an intermediate portion, 
the intermediate portion have a thickness less than that of the front and rear portions to provide for the formation of a transversally extending flow constriction in an intermediate region of the turbine shroud segment, 
casting a body of the turbine shroud segment about the casting core; and removing the casting core from the cast body of the turbine shroud segment.
However Durocher teaches the following:
A method of manufacturing a turbine shroud segment (20) comprising: 
using a casting core (38, see [0003, 18]) to create an internal cooling circuit of the turbine shroud segment (16), 

casting a body (body of 20) of the turbine shroud segment (20) about the casting core (38, see [0003, 18]); and removing ([0005]) the casting core from the cast body (body of 20) of the turbine shroud segment (20). 
The Examiner further notes, casting cores are the inverse of the final cast structure shown. This is well known in the turbine arts and generally in engineering, but is exemplified herein by Durocher (i.e. a void in the base structure is a protrusion in the core).
MOTIVATION STATEMENT
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the turbine shroud as disclosed by Camus, which is silent on the method of manufacturing, by means of a casting core and casting process as disclosed by Durocher, with the expected and predictable result of producing a shroud with a cooling circuit shaped as disclosed by Camus. The Examiner notes that while the mere existence of the shroud having a cooling circuit as disclosed by Camus would suggest to one of ordinary skill in the art that the shroud segment was cast, since casting is well known and old in the formation of blade shroud segments, and Durocher is merely exemplary of these well-known and predictable processes.
 Regarding Claim 10, Camus and Durocher disclose the following: 
 The method of claim 9,
Durocher continues to disclose the following:
wherein the casting core has a top surface and a bottom surface, (as can be seen in FIG. 3, a top surface is shown and a bottom surface is inherent)
Camus continues to disclose the following:
wherein transverse slots (38) are defined in the top surface and the bottom surface, the transverse slots extending across the intermediate region.
 Regarding Claim 13, Camus and Durocher disclose the following: 
 The method of claim 9,
Durocher continues to disclose the following:
wherein the casting core further comprises a transverse row of ribs (44) extending from a top surface (top of 38) of the front portion of the body (body of 38) of the casting core, and 
wherein the method comprises using the casting core (38) to form as-cast inlet passages (34) in a front portion of the turbine shroud segment (20).
Regarding Claim 14, Camus and Durocher disclose the following: 
 The method of claim 9,
Durocher continues to disclose the following:
wherein the casting core further comprises a transverse row of pins (46) projecting from a rear end of the rear portion of the body (body of 38) of the casting core, and 
wherein the method comprises using the casting core to form as-cast outlet passages (36) in a trailing edge (26) of the turbine shroud segment (20).
Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6-8 are allowed.
s 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In combination with the other structures required by the independent claims, the inclusion of:
 Regarding Claim 2:
wherein the flow constricting slot defines a variable flow area along a length thereof;
Regarding Claim 3:
(Claim 3 is dependent upon claim 2)
Regarding Claim 4:
wherein the flow constricting slot is defined between a radially outer circumferential band projecting radially inwardly from a radially inwardly facing surface of the body and a radially inner circumferential band projecting radially outwardly from a radially outwardly facing surface of the body; (emphasis added)
Regarding Claim 6:
a top circumferential band extending from the top wall; 
a bottom circumferential band projecting from the bottom wall in axial alignment with the top circumferential band, 
the top circumferential band and the bottom circumferential band defining a circumferential slot therebetween and dividing the internal cavity into an upstream plenum and a downstream plenum;
Regarding Claims 7-8:
(Claims 7-8 are dependent upon claim 6)
Regarding Claim 11:
wherein the transverse slots have a variable depth along a length thereof.
Regarding Claim 12:
wherein the transverse slots have opposed end portions, and wherein a depth of the opposed end portions is deeper than a depth of a central portion of the transverse slots;
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Camus (US 7517189 B2) and Durocher et al (US 20160305262 A1).
The Examiner notes Camus is considered the closest prior art and does not teach the limitations as set forth above. Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar shroud cooling arrangements see Pages 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745

/WOODY A LEE JR/Primary Examiner, Art Unit 3745